*126The opinion of the court was delivered by
Valentine, J.:
The only question raised in this case is, whether section 6 of the exemption law of 1868 (Gen. Stat. 474,) is constitutional, or not. Sections 3 and 4 of said law exempt certain personal property “from seizure and sale upon any attachment, execution, or other process issued from any court in this state;” and section 6 provides as follows:
“Sec. 6.-None of the personal property mentioned in this act shall be exempt from attachment, or expcution, for the wages of any clerk, mechanic, laborer, or servant.”
The plaintiff in error claims that section 6 is unconstitutional and void, as being in contravention of section 17 article 2 of the constitution, and also because it is “ unequal and partial legislation, class legislation, and not within the powers conferred on a legislative body.” Said section 17 article 2 of the constitution reads as follows:
“Sec. 17.-A11 laws of a general nature, shall have a uniform operation throughout the state; and in all cases where a general law can be made applicable, no special law shall be enacted.”
We are unable to see how said section 6, or any portion thereof, contravenes any portion of § 17 of article 2 of the constitution, or any other provision of the constitution. Nor are we able to see how said section 6 or any part thereof is such “unequal and partial legislation,” or such “class legislation” as to be unconstitutional or void. If it is void for such a reason, then said section 3 under which the plaintiff in error founds his whole claim in this action, must also be void. Said section 3 applies only to a particular class of persons; It applies only to a “ person residing in this state, and being the head of a family.” Hence, if we should hold that said section 6 is void because it applies only to particular classes of persons, we should also have to hold that said section 3 is void for the same reason, and the same result would follow in this case as though we should hold that both sections are valid. We think that the legislature had full power to pass .said section 6,' and that it is constitutional and valid. The *127case of Tuttle v. Strout, 7 Minn. 465, has no' application in this state. That decision was rendered upon a peculiar provision in the constitution of Minnesota. We have no such' constitutional provision in this state.
The judgment of the court below will be affirmed.
All the Justices concurring.